Citation Nr: 0726997	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of partial lateral meniscectomy, left knee, 
currently rated as 10 percent disabling.  

2.  Entitlement to a restoration of a 30 percent disability 
evaluation for right knee strain. 

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from February 1986 to December 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and February 2006 rating 
determinations of the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO).   

The veteran appeared at a videoconference hearing before the 
undersigned in June 2007.  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

At the time of his June 2007 hearing before the undersigned, 
the veteran indicated that his left knee condition had 
worsened in severity since his last examination in March 
2006.  VA is obliged to afford veterans contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992). 

At his June 2007 hearing, the veteran testified that he had 
received additional treatment for his left knee at the 
Philadelphia VA Medical Center (MC) subsequent to April 2006.  
Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of documents generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The veteran also testified to having received recent 
treatment for his left knee from Drs. Corcoran and Gorti.  
Records of this treatment have been associated with the 
claims folder.  VA has a duty to seek them.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

In a November 2005 rating decision, the RO reduced the 
evaluation for right knee strain from 30 to 10 percent.  On a 
February 2006 VA Form 9, the veteran indicated his 
disagreement with RO's actions as it related to both knees.  
At his hearing he expressed his continuing disagreement with 
the rating reduction and desire to appeal that issue.  Since 
a notice of disagreement has been submitted, a statement of 
the case should be issued.  38 C.F.R. § 19.29.  A statement 
of the case has not yet been issued, and the Board is 
required to remand this issue for issuance of a statement of 
the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to obtain 
copies of the veteran's complete 
treatment reports for disabilities of the 
knees from Drs. Corcoran and Gorti.  

2.  Obtain copies of all treatment 
records for the veteran's knee 
disabilties from the Philadelphia VAMC 
for the period from April 2006 to the 
present.  

3.  Schedule the veteran for a VA 
examination of his left lower extremity 
to determine the severity of his service-
connected postoperative residuals of 
partial lateral meniscectomy.  The claims 
folder must be made available to the 
examiner for review.

The examiner should report the range of 
left knee flexion and extension in 
degrees.  The examiner should determine 
whether the left knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
exacerbations.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
exacerbations.

The examiner should also comment on 
whether recurrent instability or 
subluxation is present, and, if so, 
whether it is slight, moderate, or 
severe.  

The examiner is further requested to 
comment on whether the veteran currently 
has arthritis of the left knee.  

These findings are needed to rate the 
disability in accordance with criteria 
contained in VA's Schedule for Rating 
Disabilities.

4.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

5.  Issue a statement of the case on the 
propriety of the reduction in evaluation 
for right knee strain from 30 percent to 
10 percent.  The veteran is advised of 
the need to timely file a substantive 
appeal to perfect an appeal as to this 
issue.  This issue should not be 
certified to the Board unless a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

